      Case 4:17-cv-01136-MWB Document 53 Filed 04/13/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GENTEX CORPORATION,                                No. 4:17-CV-01136

           Plaintiff,                              (Judge Brann)

     v.

HELICOPTER HELMET, LLC,

          Defendant.

                                    ORDER

     AND NOW, this 13th day of April 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Gentex’s Motion for Summary Judgment (Doc. 41) is GRANTED as

           follows:

           a.     Summary judgment is granted as to Count 1.

           b.     Counts 2 and 3 are dismissed as moot, pursuant to Gentex’s

                  representation in its memorandum in support of the motion for

                  summary judgment (Doc. 43 at 7-8).

     2.    Final Judgment is entered in favor of Gentex and against Helicopter

           Helmet.

     3.    The Clerk of Court is directed to close the case file.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
